Appeal by the carrier from an award of the State Industrial Board. The carrier contends that there is no evidence to support a finding that the employer was not prejudiced by the failure to give written notice pursuant to section 18 of the Workmen’s Compensation Law. The claimant has been employed steadily by the employer for three and one-half years as a domestic, and had worked for the employer on and off for the past twenty years. On October 14, 1933, the claimant went into the laundry at nine o’clock p. m. without sufficient light, stumbled over an ice cream motor, and struck and bruised her breast. The breast became discolored and sore, but the claimant did not regard it as a serious matter; she continued her work, and soreness and pain again developed in the April following. On July fifth a doctor was called and examined the claimant. It was then that the claimant first learned and realized that she had suffered a serious injury which arose from the accident and it was then that she notified the employer and a day or two later the breast was removed because of the presence of adeno-earcinoma. The evidence justified the finding of the Board that it was not possible for the claimant to have given notice at an earlier time than she did, and -also the finding that the employer was not prejudiced. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.